Case 2:19-cv-06029-VBF-MAA Document 31 Filed 06/01/20 Page 1 of 2 Page ID #:195



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   TONNEY KILLENSWORTH,                         Case No. 2:19-cv-06029-VBF (MAA)
  12                       Plaintiff,
  13                                                ORDER ACCEPTING FINDINGS AND
              v.                                    RECOMMENDATIONS OF UNITED
  14                                                STATES MAGISTRATE JUDGE
       D. GODFREY et al.,
  15
                           Defendants.
  16
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
  19   Complaint, the other records on file herein, the Report and Recommendation of the
  20   United States Magistrate Judge, and Plaintiff’s Objection to the Report and
  21   Recommendation.
  22         The Court has conducted a de novo review of the portions of the Report and
  23   Recommendation to which Objections were directed. With respect to Plaintiff’s
  24   argument that the Court never replied to Plaintiff’s March 2020 motion requesting
  25   copies of his exhibits, the Court sent Plaintiff a copy of his entire First Amended
  26   Complaint, with attached exhibits, on March 4, 2020. The Objections do not cause
  27   the Court to disagree with the Report and Recommendation, and the Court finds no
  28   defect of law, fact, or logic in the Report and Recommendation. The Court concurs
Case 2:19-cv-06029-VBF-MAA Document 31 Filed 06/01/20 Page 2 of 2 Page ID #:196



   1   with and accepts the findings, conclusions, and recommendations of the United
   2   States Magistrate Judge, and overrules the Objections.
   3         IT THEREFORE IS ORDERED that:
   4            1. The Report and Recommendation of the Magistrate Judge is
   5               ACCEPTED and ADOPTED;
   6            2. Plaintiff’s Second Amended Complaint is DISMISSED WITH
   7               PREJUDICE and WITHOUT LEAVE TO AMEND; and
   8            3. Judgment shall be ENTERED dismissing the entire action with
   9               prejudice.
  10
  11
  12   Dated: June 1, 2020
  13                                              VALERIE BAKER FAIRBANK
  14                                            UNITED STATES DISTRICT JUDGE

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
